Case: 21-20324         Document: 00516575405           Page: 1     Date Filed: 12/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 21-20324                          December 12, 2022
                                    Summary Calendar                           Lyle W. Cayce
                                                                                    Clerk

   Clara Fuller; George Fuller; Louise Sawyer; Thurman
   Fuller; Elizabeth Donell; Grace Fuller; Patricia
   Dockery,

                                                                 Plaintiffs—Appellants,

                                           versus

   Hibernia Oil,

                                                                 Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:19-CV-1670


   Before Clement, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Seven siblings, Clara Fuller, George Fuller, Louise Sawyer, Thurman
   Fuller, Elizabeth Donell, Grace Fuller, and Patricia Dockery sued Hibernia
   Oil (Hibernia) for unpaid royalties. They claimed that they are heirs to a tract
   of land on the Grayson Smackover Lime Unit (the Grayson property) and


          *
              This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 21-20324      Document: 00516575405           Page: 2   Date Filed: 12/12/2022




                                     No. 21-20324


   that Hibernia extracted minerals from the property without paying royalties
   to them. The plaintiffs also asserted that Hibernia was complicit in a scheme
   to obtain their forged signatures on documents purporting to convey their
   royalty interests to another company. The district court dismissed the
   complaint for lack of subject matter jurisdiction and denied the plaintiffs’
   motion for reconsideration. At the end of the order denying reconsideration,
   the district court stated that the plaintiffs were “forbidden to file anything
   else related to the mineral lease in Columbia County, Arkansas.” On appeal,
   the plaintiffs challenge the district court’s determination that it lacked
   subject matter jurisdiction and its imposition of sanctions.
          “The district court must dismiss [an] action if it finds that it lacks
   subject matter jurisdiction.” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635
   F.3d 757, 762 (5th Cir. 2011). We review de novo the district court’s
   dismissal for lack of subject matter jurisdiction. Id.
          Federal district courts have jurisdiction over cases involving federal
   questions, which are those “arising under the Constitution, laws, or treaties
   of the United States.”       28 U.S.C. § 1331.      District courts also have
   jurisdiction over civil actions between citizens of different states where the
   matter in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). Although a
   district court should generally accept a plaintiff’s good faith statement
   regarding an amount in controversy, a plaintiff invoking jurisdiction still has
   “the burden of alleging with sufficient particularity the facts creating
   jurisdiction and of supporting the allegation if challenged.” Diefenthal v. C.
   A. B., 681 F.2d 1039, 1052 (5th Cir. 1982) (internal quotation marks,
   parentheses, and citation omitted).
          The plaintiffs’ claim that their Fifth and Fourteenth Amendment
   rights have been violated is not cognizable because Hibernia is a private
   entity. See Rendell-Baker v. Kohn, 457 U.S. 830, 837 (1982); Jones v. City of




                                          2
Case: 21-20324      Document: 00516575405           Page: 3    Date Filed: 12/12/2022




                                     No. 21-20324


   Jackson, 203 F.3d 875, 880 (5th Cir. 2000). Thus, the district court lacked
   federal question jurisdiction. See § 1331.
          As for diversity jurisdiction, the plaintiffs’ entire lawsuit is predicated
   on a general assertion that they learned, presumably by word of mouth, that
   Hibernia had paid royalties to one of their siblings. They have never alleged
   that they are aware of the amount of royalties Hibernia paid. And they admit
   that they have no specific knowledge regarding whether Hibernia extracted
   minerals from the Grayson property, when it extracted the minerals, or how
   much it extracted.     Accordingly, as the district court determined, the
   plaintiffs failed to plead facts sufficient to meet the amount-in-controversy
   requirement to establish diversity jurisdiction. See Diefenthal, 681 F.2d at
   1052. Thus, the district court correctly dismissed the complaint for lack of
   subject matter jurisdiction and denied the plaintiffs’ motion for
   reconsideration on this issue.
          Regarding sanctions, we have upheld district court sanctions requiring
   litigants to obtain judicial consent prior to making future filings. Balawajder
   v. Scott, 160 F.3d 1066, 1067-68 (5th Cir. 1998). However, a prefiling
   injunction should be narrowly tailored both to protect the courts and to
   preserve the litigant’s ability to bring nonfrivolous claims. See Farguson v.
   MBank Houston, N.A., 808 F.2d 358, 360 (5th Cir. 1986). The district court
   must provide notice and a hearing before sua sponte imposing a prefiling
   injunction. See Qureshi v. United States, 600 F.3d 523, 526 (5th Cir. 2010).
   Moreover, the district court should avoid issuing sanctions barring future
   filings without a prior warning. Mendoza v. Lynaugh, 989 F.2d 191, 196 (5th
   Cir. 1993). And “the imposition of sanctions must not result in total, or even
   significant, preclusion of access to the courts.” Thomas v. Cap. Sec. Servs.,
   Inc., 836 F.2d 866, 882 n.23 (5th Cir. 1988).




                                           3
Case: 21-20324      Document: 00516575405           Page: 4    Date Filed: 12/12/2022




                                     No. 21-20324


          The district court did not warn the plaintiffs that sanctions could be
   imposed when it initially dismissed the instant complaint for lack of subject
   matter jurisdiction. It also did not provide notice that it was considering a
   prefiling injunction or hold a hearing on the issue. Nor did it indicate that the
   plaintiffs have previously received a sanction warning from any other federal
   court in any of their previous lawsuits against different defendants. And on
   its face, the district court’s order absolutely bars the plaintiffs from filing
   lawsuits related to the Grayson property against any party in any court. In
   addition, although the plaintiffs have made arguments that lack factual
   support, it is not clear, on this record, that they have made knowingly false
   representations in bad faith. While this type of litigation could ultimately lead
   to sanctions, it does not warrant the severe sanctions imposed by the district
   court without warning. We therefore vacate the imposition of sanctions and
   remand the case to the district court for the limited purpose of considering
   whether less stringent sanctions or a sanction warning is appropriate. See
   Mendoza, 989 F.2d at 197.
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED and its denial of the motion for reconsideration is
   AFFIRMED in part and VACATED in part. The case is REMANDED
   for the limited purpose stated above. The plaintiffs’ motions to amend and
   to supplement their motion to amend are DENIED as they do not indicate
   that the plaintiffs could plead facts demonstrating that they meet the amount-
   in-controversy requirement. Hibernia’s motion for additional sanctions is
   DENIED.




                                          4